Citation Nr: 1760688	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION


The Veteran had active service with the Army from May 1968 to May 1971, to include service in Vietnam from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide agents.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In November 2012, the Veteran was provided a VA examination for ischemic heart disease, in which the VA physician did not diagnose the Veteran with a heart disability.  Also of record is a February 2011 private DBQ from the Veteran's private cardiologist, which shows a diagnosis of coronary artery disease as of October 2011.  The Veteran, through his representative, contested the adequacy of the November 2012 VA examination within an August 2014 statement of accredited representative in appealed case and at an October 2016 Travel Board hearing.  Upon review of the record, the Board finds the November 2012 VA examination inadequate as the VA physician did not consider the conflicting private medical opinion of record in rendering an opinion.  Specifically, the VA examiner, in providing a rationale for not rendering a diagnosis, had indicated that it had not been concluded that the Veteran had coronary artery disease, however, the VA examiner did not reference the February 2011 private DBQ in which the Veteran was diagnosed with coronary artery disease by a private cardiologist.  Therefore, the Board finds that a new VA examination is necessary to consider the private medical opinion of record in rendering an opinion as to whether the Veteran has diagnosed coronary artery disease.

Also pursuant to VA's duty to assist , VA must make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A (2012).  

While the Board notes that the Veteran has indicated he has submitted all relevant private medical records pertaining to his claim to entitlement for ischemic heart disease, the Board also notes that within the October 2016 Travel Board hearing, the Veteran had testified that he sees his private cardiologist every three months for treatment of his heart conditions.  Upon review of the record, the most recent private treatment records associated with the claims file are dated in July 2012.  Therefore, on remand, the AOJ should obtain and associate with the claims file all private treatment records from the Veteran's private cardiologist.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any and all private treatment records dated from July 2012 from Dr. N. D. M., relating to the Veteran's claim for service connection for ischemic heart disease.  All efforts to obtain the Veteran's treatment records should be fully documented, and a negative response must be provided if the records are not available.

2.  After the above development is completed, obtain a VA examination to determine whether the Veteran has currently diagnosed ischemic heart disease, to include coronary artery disease.  The Board notes that the Veteran has conceded exposure to herbicide agents while serving in the Republic of Vietnam from March 1969 to March 1970.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to determine whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has diagnosed ischemic heart disease, to include coronary artery disease.  

In rendering the above opinion, the Board directs the examiner to consider and comment upon the February 2011 private DBQ in which the Veteran's private cardiologist renders a diagnosis of coronary artery disease.  Additionally, the examiner should consider the November 2012 VA treadmill stress test with EKG results.

The term "at least as likely as not" does not mean 
within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




